Citation Nr: 1232436	
Decision Date: 09/20/12    Archive Date: 10/01/12

DOCKET NO.  10-08 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a higher initial evaluation for bilateral hearing loss, evaluated as noncompensable from January 6, 2004, to April 24, 2009; as 10 percent disabling from April 25, 2009, to May 25, 2011; and as noncompensable from May 26, 2011.

2.  Entitlement to an initial compensable evaluation for chronic nonsuppurative otitis media. 

3.  Entitlement to an initial disability evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

S. Coyle, Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2008, February 2009, and May 2009, and June 2009 rating decisions by the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

A hearing on these matters was held before a Decision Review Officer at the RO on February 16, 2011.  A copy of the hearing transcript has been associated with the file.

During the pendency of the Veteran's appeal, the RO awarded an increased evaluation for the service-connected bilateral hearing loss from 0 percent to 10 percent, effective April 25, 2009.  As this increased rating does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the claim is still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board further notes that the 10 percent disability rating for the service-connected bilateral hearing loss was reduced to 0 percent, effective May 26, 2011.  The Veteran has not expressed his disagreement with the reduction of this rating.  Thus, the propriety of the rating reduction is not on appeal.  See 38 C.F.R.               §§ 20.200, 20.201 (2011).   

The Board also observes that the Veteran perfected a timely appeal of a claim for service connection for otitis media in April 2005.  Service connection for chronic nonsuppurative otitis media was granted by rating decision dated in February 2009, and a noncompensable rating was assigned, effective January 6, 2004.  In granting service connection for otitis media, the RO combined this disability with the Veteran's service-connected bilateral hearing loss, and recharacterized the issue on appeal as entitlement to a higher initial rating for bilateral hearing loss with chronic nonsuppurative otitis media.  However, during his February 2011 hearing, the Veteran indicated that he wished to pursue the claims for higher initial ratings for bilateral hearing loss and chronic nonsuppurative otitis media separately.  The Board has thus bifurcated and restated the issues as shown on the title page.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue, and the law and regulations governing the evaluation of disabilities are the same regardless of how the issues are styled. 

Review of VA clinical notes dated in December 2009 and February 2010 and contained within the Veteran's Virtual VA folder reflects reports of a skin disorder which had been "present for 40 years," and which the Veteran felt was the result of in-service exposure to herbicides.  In addition, an August 2011 VA clinical note diagnosed venous insufficiency.  The Veteran is service-connected for diabetes mellitus, which is known to have adverse effects on the vasculature.  Thus, the Board finds that an application to reopen a claim for service connection for a skin disorder, to include as due to exposure to herbicides, as well as a claim for service connection for venous insufficiency, to include as secondary to the service-connected diabetes mellitus, have been raised by the evidence of record, and they are hereby referred to the agency of original jurisdiction (AOJ) for appropriate action.

During his February 2011 hearing, the Veteran testified that he has a thyroid disorder which he believes is the result of his in-service exposure to herbicides, and that his exposure to herbicides may have played a role in the death of his infant daughter.  As no action has been taken on these claims, they are also referred to the AOJ for appropriate action.  





FINDINGS OF FACT

1.  Audiometric testing reveals no worse than Level II hearing acuity in the right ear, and Level III hearing acuity in the left ear, from January 6, 2004, to April 24, 2009.

2.  Audiometric testing reveals no worse than Level IV hearing acuity in the right ear, and Level III hearing acuity in the left ear, from April 25, 2009, to May 25, 2011.

3.  Audiometric testing reveals no worse than Level III hearing acuity in the right ear, and Level II hearing acuity in the left ear, since May 26, 2011.

4.  There is no evidence of recurrent or chronic suppurative otitis media, polyps, or a mass in either ear. 

5.  The Veteran's tinnitus is assigned a 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code (DC) 6260.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for bilateral hearing loss from January 6, 2004, to April 24, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.85, DC 6100 (2011).

2.  The criteria for an initial disability evaluation in excess of 10 percent for bilateral hearing loss from April 25, 2009, to May 25, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.85, DC 6100 (2011).

3.  The criteria for an initial compensable evaluation for bilateral hearing loss since May 26, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1 - 4.7, 4.85, DC 6100 (2011).

4.  The criteria for an initial compensable evaluation for chronic nonsuppurative otitis media have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.85-4.87a, DC 6200 (2011).

5.  The law precludes assignment of a disability rating greater than 10 percent for the service-connected tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, DC 6260 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran's claims for higher initial ratings for bilateral hearing loss and otitis media reflect "downstream" issues in that they each arose from the initial grant of service connection.  In a pre-decisional letters dated in March 2004, the RO advised the Veteran of the evidence necessary to substantiate his claims for service connection for bilateral hearing loss and otitis media, and of his and VA's respective obligations with regard to obtaining evidence.  However, where, as here, service connection has been granted and the initial ratings and effective dates have been assigned, the claims for service connection have been more than substantiated.  They have been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional     § 5103(a) notice.  Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The issues of higher initial ratings for bilateral hearing loss and otitis media involve the downstream matters of the ratings assigned; thus, no further VCAA notice is required.  

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs) and all identified and available post-service medical records.  38 C.F.R. § 3.159(c)(1)-(3).  The Veteran has undergone multiple VA audiological and ear disease examinations in connection with these claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); 38 C.F.R. § 3.159(c)(4).  The VA examinations obtained here are sufficient, as they considered all of the pertinent evidence of record, and provided explanations for the opinions stated as well as the medical information necessary to apply the appropriate rating criteria.  VA has no duty to assist that was unmet.  

With respect to the claim for a higher initial rating for the service-connected tinnitus, the VA General Counsel has held that the notice and duty to assist provisions of the VCAA are inapplicable where undisputed facts render a claimant ineligible for the benefit claimed and where further factual development could not lead to an award.  VAOPGCPREC 5-2004 (June 23, 2004); VAOPGCPREC 2-2004 (March 9, 2004).  As will be discussed in the following decision, a rating greater than 10 percent for the Veteran's tinnitus is not warranted as a matter of law.  Any further discussion of the VCAA with respect to this claim is, therefore, not necessary.




Analysis

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned rating is at issue, the present level of disability is of primary concern.

Because these appeals arise from the Veteran's disagreement with the ratings assigned following the original grants of service connection, the potential for the assignment of separate, or "staged" ratings for separate periods of time, based on the facts found, must be considered.  Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Bilateral Hearing Loss

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is determined by comparing the results of controlled speech discrimination tests with the average hearing threshold level.  The hearing threshold levels are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation, which range from Level I for essentially normal acuity to Level XI for profound deafness.  Based on the level of hearing impairment, a percentage evaluation is assigned to determine the level of compensation, ranging from noncompensable to 100 percent.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

The exceptional patterns of hearing impairment as provided under 38 C.F.R. § 4.86 applies when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz.  

Service connection for bilateral hearing loss was granted by rating decision dated in April 2008, and a noncompensable disability evaluation was assigned, effective January 6, 2004.  As noted above, a 10 percent disability evaluation was assigned, effective April 25, 2009, and a noncompensable evaluation was assigned on May 26, 2011.  The Veteran contends that higher ratings for his bilateral hearing loss are warranted for each of these time periods.  

The Veteran underwent clinical evaluations of his hearing acuity in January 2003 and February 2008.  However, the report indicates that a PB word list, and not the Maryland CNC, speech audiometry test was utilized.  This test may not be used in determining the Veteran's disability evaluation.  See 38 C.F.R. § 4.85(a) (requiring the use of the Maryland CNC speech audiometry test). 

On authorized VA audiological evaluation in February 2008, pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
50
50
50
48.75
LEFT
50
55
60
70
58.75

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.

Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level II.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level III.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  The Board finds that a compensable rating for the period from January 6, 2004, to April 24, 2009, is not warranted based on these results.

On authorized VA audiological evaluation on April 25, 2009, pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
55
50
60
56.25
LEFT
50
50
60
70
57.5

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.

Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level IV.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level III.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a 10 percent rating, but no higher, under DC 6100, from April 25, 2009, to May 25, 2011.

On authorized VA audiological evaluation conducted on May 26, 2011, pure tone thresholds, in decibels, were:




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
45
45
45
45
LEFT
45
45
50
65
51.25

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.

Pursuant to 38 C.F.R. 4.85, Table VI with regards to the Veteran's right ear, his puretone threshold average and speech discrimination score received a numeric designation of Level III.  Turning to the Veteran's left ear, the foregoing puretone threshold average and speech discrimination score received a numeric designation of Level II.  Applying the numeric designations to 38 C.F.R. 4.85, Table VII, the Veteran was entitled to a noncompensable rating under DC 6100.  Therefore, a compensable rating since May 26, 2011, is not warranted based on these results.

The above determinations are based upon consideration of applicable rating provisions.  In Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2011).  The Court also noted, however, that, even if an audiologist's description of the functional effects of the veteran's hearing loss disability was somehow defective, the veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. 

In this case, the Veteran did not report functional impairment as a result of his bilateral hearing loss at any of his examinations.  To the extent that the examination reports do not include a discussion of the effects of the Veteran's bilateral hearing loss disability on occupational functioning and daily life, the Board finds no prejudice to the Veteran as a result of this omission because he has alleged no such prejudice.  Moreover, the Veteran's statements throughout the pendency of this appeal do not show that his bilateral hearing loss has resulted in marked interference with employment or activities of daily life.  In fact, the Veteran testified during his February 2011 hearing that he continued to work despite any negative effects of his hearing loss, and that his employer had made reasonable accommodations for him.  He continues to be employed on a full-time basis.  Thus, any error on the part of the examiners in failing to address the effects of the Veteran's bilateral hearing loss disability on occupational functioning and daily life in the examination reports is harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board acknowledges the Veteran's testimony that he should be awarded higher ratings because of the length of time that he has had to live with his disability.  The Board notes, however, that hearing loss evaluations are determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  See, e.g., Acevedo-Escobar v. West, 12 Vet. App. 9, 10 (1999).  

The preponderance of the evidence is against the claims; there is no doubt to be resolved.  An initial compensable evaluation for bilateral hearing loss from January 6, 2004, to April 24, 2009, an evaluation in excess of 10 percent from April 25, 2009, to May 25, 2011, and a compensable evaluation from May 26, 2011 is not warranted.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Tinnitus

In May 2009, the RO granted service connection for the Veteran's tinnitus, and assigned a disability evaluation of 10 percent.  Throughout the current appeal, the Veteran has asserted that a higher rating for his tinnitus is warranted, specifically because of the length of time that he has had to cope with this disability. 

Tinnitus is evaluated under DC 6260.  This DC was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning no higher than a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). 

This DC has not changed and continues to stipulate that only a single evaluation of 10 percent for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating, but no higher, for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


C.  Chronic Nonsuppurative Otitis Media

The Veteran contends that he is entitled to a compensable rating for service-connected chronic nonsuppurative otitis media.

Service connection for chronic nonsuppurative otitis media was granted by rating decision dated in February 2009, and a noncompensable disability evaluation was assigned, pursuant to 38 C.F.R. § 4.87, DC 6201.  Under this DC, chronic nonsuppurative otitis media with effusion (serous otitis media) is rated based on hearing impairment.  However, as noted above, the Veteran is already service-connected for bilateral hearing loss as a result of acoustic trauma.  Another potentially applicable diagnostic code is DC 6200, which provides a 10 percent rating for chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration or with aural polyps.  38 C.F.R. § 4.87, DC 6200 (2011).  Hearing impairment and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are rated separately.  38 C.F.R. § 4.87, DC 6200, Note (2011).

The record reflects that the Veteran has been treated for intermittent ear infections, manifested primarily by pain, for many years.  There are no references to suppuration or ruptured tympanic membranes in any of the treatment records.

On VA examination in February 2008, the Veteran denied vertigo, balance or pruritis.  He had not been hospitalized for his chronic ear infections, nor had he had any surgical procedures to correct the disorder.  Romberg test was negative.  His auricles were normal.  There was no observable discharge, scaling, or edema.  His tympanic membranes were intact.  No suppuration, effusion, or aural polyps were observed.  

On VA examination in October 2008, the findings were essentially the same; however, the Veteran reported that he had ear pain at least twice a month, and that his infections were alleviated with the use of antibiotics.   Similar symptoms were noted on VA examination in May 2011.  

As there is no evidence in the record of suppuration, polyps, or a mass developing in the aural canal, a compensable rating under DC 6200 is not warranted.  Likewise as labyrinthitis, facial nerve paralysis, or bone loss of skull has not been shown, a separate rating under the appropriate applicable code is not warranted.   

Moreover, there is no competent evidence demonstrating that the service-connected otitis media is productive of symptomatology analogous to otosclerosis (DC 6202), peripheral vestibular disorders (DC 6204), Meniere's syndrome (DC 6205), loss of the auricle (DC 6207), malignant and benign neoplasms of the ear (DCs 6208 and 6209), or chronic otitis externa (DC 6210).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable and a compensable rating must be denied.  See 38 U.S.C.A.    § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

D.  Additional Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluations in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disabilities.  The Veteran has not required hospitalization due to these service-connected disabilities.  The Board acknowledges that the May 2011 examiner found that the Veteran's tinnitus had "significant effects" on his occupational functioning as a result of "hearing difficulty" and "decreased concentration."  However, he did not provide any rationale for these findings, which is significant in light of the fact that the Veteran did not report occupational impairment during the examination or at any other time during the course of the appeal.  In fact, during his February 2011 hearing, he testified that he was able to continue working despite his symptoms, and that he remained employed.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.
 
Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has not submitted evidence of unemployability, or claimed to be unemployable, as a result of his service-connected disabilities.  
Therefore, any inferred TDIU claim is inapplicable in this case.
 










(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial compensable rating for bilateral hearing loss from January 6, 2004, to April 24, 2009; an initial rating in excess of 10 percent from April 25, 2009, to May 25, 2011; and a compensable rating from May 26, 2011, is denied.

Entitlement to an initial rating in excess of 10 percent for tinnitus is denied.

Entitlement to an initial compensable rating for chronic nonsuppurative otitis media is denied.




____________________________________________
REBECCA N. POULSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


